DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 June 2022 was filed after the mailing date of the Notice of Allowance on 09 May 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Claims 1-8, 11-15, 17, and 19-27 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed according to the reasons cited in the Notice of Allowability mailed on 09 May 2022. The additional IDS filed 01 June 2022 has also been considered and is appended to this corrected Notice of Allowability.  
The closest prior art of record in the IDS filed 01 June 2022, Sundar et al (JP 2006-516436; equivalent to US 2007/0244446, which is used as a full-document translation), fails to disclose or make obvious a device as described in claim 1. Specifically, Sundar fails to disclose or make obvious a syringe for detecting pressure change, in combination with all of the other elements of the claim, with “a biasing element disposed between the plunger and the piston, wherein the biasing element's change in length corresponds to a relative distance between the plunger and the piston” and “a needle, detachably connected to the distal end of the barrel, wherein whether the needle is moved to a desired location from an undesired location of mass is indicated by the piston’s change of position corresponding to a pressure difference between the desired location and the undesired location.” Sundar teaches a syringe (Figs. 1(a), 1(b)) that reacts to a pressure change from solid tissue to a body cavity by expanding a biasing element (23) to expel fluid, thereby indicating that a needle (such as needle 27 of Fig. 2(b)) has reached a desired location of an body cavity (US 2007/0244446 ¶0045). However, the biasing member changing length changes the relative position of the plunger (21) and piston (22) with respect to the syringe body (5) instead of the relative position of the plunger (21) with respect to the piston (22) as required by the claim. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 1. 
Regarding claim 24, the limitations “a biasing element disposed between the plunger and the piston, wherein the biasing element's change in length corresponds to a relative distance between the plunger and the piston” and “the needle's reaching a desired location of a mass from a first location creates a first pressure change in the reservoir and the first pressure change does not cause a visually detectable change in the first length of the biasing element such that the piston remains at the first position, wherein the needle's reaching an undesired location of the mass from the desired position creates a second pressure change in the reservoir and the second pressure change causes a visually detectable change in the first length of the biasing element, such that the piston moves from the first position to a second position” is similarly not disclosed or made obvious by the device of Sundar.
Regarding claim 27, the limitations “a biasing element disposed between the plunger and the piston, wherein the biasing element's change in length corresponds to a relative distance between the plunger and the piston” and “the needle's reaching a desired location of a mass from a first location creates a first pressure change inside the reservoir and the first pressure change causes a visually detectable change in the first length of the biasing element such that the piston moves from a first position to a second position, wherein the needle's reaching an undesired location of the mass from the desired location creates a second pressure change in the reservoir and the second pressure change does not cause a visually detectable change in the first length of the biasing element such that the piston remains at the second position” is similarly not disclosed or made obvious by the device of Sundar.
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 1, 24, and 27. Claims 2-8, 11-15, 17, 19-23, and 25-26 are allowed for incorporating the above allowable limitations due to their respective dependencies on the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783